Title: To Alexander Hamilton from John Jay, 3 August 1799
From: Jay, John
To: Hamilton, Alexander


Dear Sir
Albany 3 Augt. 1799

I was this morning favored with yours of the 29 ulto. requesting to be informed, whether the Sum appropriated by the Legislature of this State, will come in aid of the completion of the works in the vicinity of New York?
The act passed the 3d. of april last, for the paymt. of certain officers of governmt. and other contingent Expences, contains the following clause—it is the third from the End of the act—
“And be it further enacted, that until further legislative Provision be made, all further Expenditures under the act, entitlled ‘an act for the further Defence of this State, and for other purposes’ shall cease, so far forth as respects the Erection of new fortifications, or the completion of such as have been erected or constructed.”
I presume that the Reason of this Clause may be inferred from the last Clause in the Act, whereby the Comptroller is directed to liquidate the Expences encurred by the fortifications in this State; and also to liquidate with the Secy. of the Treasury, the specie Value of the assumed Debt &c.
I have the honor to be with great Esteem & Regard   Dear Sir Your most obt. Servt
John Jay
Majr. General Hamilton
